Citation Nr: 0925421	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-09 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), congestive heart failure, and for 
status post-bypass surgery, as secondary to hypertension.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1970 to 
November 1970.  He also served in the Air Force Reserve, with 
various periods as active duty training (ACDUTRA) and 
inactive duty training (INACDUTRA) during that time. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Decatur, 
Georgia (Atlanta RO).

In his VA Form 9 (substantive appeal), the Veteran requested 
a hearing before a Veterans Law Judge at the RO.  A hearing 
was scheduled for February 10, 2009, and the Veteran was 
notified via letters dated on January 12 and 26, 2009.  
However, he failed to report at his scheduled time and thus 
far has not offered an explanation for his absence.  
Accordingly, the Board will adjudicate the Veteran's appeal 
as if the hearing request had been withdrawn.  38 C.F.R. § 
20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required.


REMAND

Before addressing the Veteran's service connection claims, 
the Board finds that additional development of the evidence 
is required.

The Veteran claims that he was diagnosed with, and treated 
for, hypertension and depression during a period of active 
duty service; however, he has not specified either the time 
period of his diagnoses or whether he was ACDUTRA or 
INACDUTRA when diagnosed.  He further claims that his 
hypertension is the cause of his secondary COPD, congestive 
heart failure, and his post-bypass surgery condition.  Active 
military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
Active military, naval, or air service also includes any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury (but not disease) incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a), (d).

First, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which held 
that the Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp 2008) and 38 C.F.R. § 3.159(b) (2008).  The notice 
letter must inform the Veteran that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded, and also include an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Furthermore, with regard to proper VCAA notice, the notice 
letter sent by the RO to the Veteran in January 2005 is 
insufficient as to the requirements of establishing service 
connection in relation to the Veteran's ACDUTRA or INACDUTRA 
periods of service.  A remand is required to properly provide 
VCAA notice as required regarding ACDUTRA and INACDUTRA 
periods.  The RO should send the Veteran a VCAA notice letter 
that notifies the Veteran and his representative of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the service 
connection claims based on ACDUTRA and INACDUTRA service.  
The notice should further indicate what information or 
evidence should be provided by the Veteran and what 
information or evidence VA will attempt to obtain on the 
Veteran's behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159.  

Second, the RO must attempt to obtain missing service 
treatment records (STRs) and any service personnel records 
(SPRs) concerning the Veteran's periods of ACDUTRA and 
INACDUTRA service.  Although the RO attempted to obtain 
service records from the Department of the Air Force Reserve 
Personnel Center, located in Denver, Colorado, there is not 
sufficient evidence in the record to show that the RO has 
taken all of the actions necessary to obtain complete records 
for his Air Force Reserve service from all the relevant 
sources.  The Veteran has indicated that he was assigned to 
the 19th Bomb Wing, of the 8th Air Force at Robins Air Force 
Base.  See the Veteran's notice of disagreement (NOD) dated 
in September 2005.  The VA is required to obtain relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(c)(3).  This includes service records, 
such as medical records, points, statements, and orders.  
38 C.F.R. § 3.159(c)(2) and (3).  In this case, the Veteran's 
relevant records could be located with the National Personnel 
Records Center, or with his individual unit.  A remand is 
required for a further attempt to secure these records.  If 
no such records are available, a negative reply to that 
effect is required and must be attached to the Veteran's case 
file.  

Third, if the records obtained show that the Veteran was 
diagnosed with and/or treated for hypertension during a 
period of ACDUTRA or INACDUTRA service, the Veteran should be 
scheduled for a VA examination to obtain a medical diagnosis 
and opinion concerning the etiology of his hypertension and 
the residuals thereof on the basis of in-service incurrence 
during his ACDUTRA or INACDUTRA service.

Fourth, if the records obtained show that the Veteran was 
diagnosed with and/or treated for depression the Veteran 
should be scheduled for a VA examination to obtain a medical 
diagnosis and opinion concerning the etiology of his 
depression on the basis of in-service incurrence during his 
ACDUTRA or INACDUTRA service.

Finally, new evidence has been received by the Board.  The 
Department of the Air Force submitted four pages of the 
Veteran's service treatment record, which was received by the 
RO in February 2005; however, this information was not 
incorporated in the January 2006 statement of the case (SOC).  
Therefore, after the RO has taken all of the steps above, it 
must consider all the new evidence received and readjudicate 
the Veteran's claims based on the new evidence.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

The VCAA notice letter should also 
address the Veteran's ACDUTRA and 
INACDUTRA periods of service.  
Specifically, this letter should notify 
the Veteran and his representative of 
any information or lay or medical 
evidence not previously provided that 
is necessary to substantiate the 
service connection claims based on 
ACDUTRA and INACDUTRA service.  This 
letter must also advise the Veteran of 
what information or evidence that he 
should provide and what information or 
evidence VA will attempt to obtain on 
his behalf.  

2.	Verify all periods of service with the 
Air Force Reserve, including all 
periods of active service, ACDUTRA, and 
INACDUTRA; and obtain from the 
appropriate source, including, as 
appropriate, the Veteran's specific 
unit (identified by the Veteran as the 
19th Bomb Wing, of the 8th Air Force at 
Robins Air Force Base), the Adjutant 
General of the State of Georgia, or the 
National Personnel Records Center, all 
service treatment records for the 
Veteran's periods of service 
identified.  Request any associated 
medical or personnel records, i.e., 
point statements, orders, hospital 
records, etc., from the Veteran's 
service.  If these records are 
unavailable or simply do not exist, or 
further attempts to obtain them would 
be futile, a negative reply to this 
effect is required.  Please issue a 
Formal Finding of Unavailability if no 
additional service personnel records or 
service treatment records are secured.  

3.	If there is evidence that the Veteran 
has been diagnosed with and/or treated 
for depression during a period of 
ACDUTRA or INACDUTRA (or if the records 
are unavailable or have been 
destroyed), arrange for the Veteran to 
undergo an appropriate VA psychiatric 
examination for his depression to 
determine the nature and etiology of 
such a disorder.  The Veteran is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences on 
this claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The 
specific results of this test should be 
set forth in the examination report.  

The claims file, including a complete 
copy of this remand, must be made 
available for review of the Veteran's 
pertinent history.  The examiner must 
make clear in the report that such a 
review was accomplished.  

Based on the examination results and a 
review of the claims file, the examiner 
should indicate whether it is at least as 
likely as not that the Veteran's current 
depression is the result of his military 
service - and, in particular, incurred 
due to any specific period of ACDUTRA or 
INACDUTRA.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner must discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings of the examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

4.	If there is evidence that the Veteran 
has been diagnosed and/or treated for 
hypertension during a period of ACDUTRA 
or INACDUTRA service (or if the records 
are unavailable or have been 
destroyed), arrange for the Veteran to 
undergo an appropriate VA examination 
for hypertension to determine the 
nature and etiology of such a disorder.  
If the examining physician concludes 
that the Veteran's hypertension is the 
result of the Veteran's ACDUTRA or 
INACDUTRA service, the examiner should 
determine whether or not the Veteran's 
COPD, congestive heart failure, and any 
condition he suffers as a result of his 
bypass surgery is secondary to his 
hypertension.  The Veteran is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences on 
this claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The 
specific results of such testing should 
be set forth in the examination report.  

The claims file, including a complete 
copy of this remand, must be made 
available for review of the Veteran's 
pertinent history.  The examiner must 
make clear in the report that such a 
review was accomplished.  

Based on the examination results and a 
review of the claims file, the examiner 
should indicate whether it is at least as 
likely as not that the Veteran's current 
hypertension and any secondary disorders 
are the result of his military service - 
and, in particular, due to any specific 
period of ACDUTRA or INACDUTRA.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner must discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings of the examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

5.	Then, readjudicate the Veteran's service 
connection claims, in light of the 
additional evidence obtained since the 
January 2006 SOC.  If the claims are not 
granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental SOC (SSOC) and give them an 
opportunity to respond before returning 
the file to the Board for further 
appellate consideration of these claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


